Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2019 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Status of the Claims
This action is a corrected notice of allowance for Claims 1-8, 10-15, 17-20 and 23-24 in response to amendments filed 3/18/2022. Examiner has corrected the IDS filed on 09/20/2019.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Attorney Lilian Fant on April 15th 2022.

The claims of the application have been amended as follows:

12. (Currently Amended) A computer-implemented method, performed by one or more processors, comprising: 
developing one or more predictive models of a plurality of predictive models using a machine learning process, wherein the machine learning process comprises training the one or more predictive models using real-time information and historical information, wherein the real- time information is obtained from at least one of a requester status store or a provider status store; 
maintaining the plurality of predictive models for estimating order preparation times by a plurality of suppliers, including a first predictive model that is specific to a first supplier of the plurality of and a second predictive model to predict provisioning level determinations, 
wherein the provisioning level determinations reflect an adequacy of a number of a plurality of available service providers for handling a number of a plurality of order requests, and 
wherein the provisioning level determinations comprise at least one of a number of active requesters that may come online in a given time interval, a conversion rate of the active requesters, or a number of order requests which can be generated from a population of users; 
receiving, over one or more networks, the plurality of order requests, each order request originating from a corresponding requester device and specifying one or more items requested to be transported from the first supplier to a corresponding requester; 
for each of the plurality of order requests: 
(i) perform a matching process to select a corresponding service provider from the plurality of available service providers to transport a corresponding delivery order from the first supplier to the corresponding requester, Page 5 of 20wherein the matching process is performed at a time that is determined based on a predicted order preparation time for the order request computed using the first predictive model and a predicted provisioning level determination computed using the second predictive model such that the corresponding service provider is estimated to arrive at the first supplier within a designated threshold of the predicted order preparation time for the order request, wherein the first predictive model estimates the predicted order preparation time based on information for the corresponding service provider, the information being collected during a current order request session, wherein the predicted provisioning level determination is based on information from the requester status store and the provider status store, 
(ii) communicate with a corresponding provider device of the corresponding service provider to receive data regarding progress of the order request, and 
(iii) communicate with a corresponding requester device of the corresponding requester to cause the corresponding requester device to present an order delivery time estimate that is determined based at least in part on the predicted order preparation time for the order request and an estimated trip time from a location of the first supplier to the corresponding requester.


Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance
With respect to the 35 U.S.C. 101 rejection, the claims are considered eligible. Even though the limitations of Independent claims 1, 12 and 20 as drafted, recite concepts that under the broadest reasonable interpretation, are certain methods of organizing human activity, the additional elements integrate the judicial exception into a practical application. The limitations recite specific machine learning model rules and the training of multiple models which meaningfully integrates the judicial exception into a practical application. The claims now apply/use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
With respect to novelty/non-obviousness, the closest prior art of record is: 
Han (US2019/0130354A1)
Lesser (US10029787B1)
Hiyama (US2016/0034845A1)
Combs (US2007/0033087A1)
Pape (US7881986B1)
Eloanora Morganti,The Rise of On-Demand 'Instant Deliveries' in European Cities, September 2017, Supply Chain Forum (Year: 2017)

Han teaches a neural network which functions as a predictive event model to generate estimated length of time for a particular interval of time between subsequent delivery events (i.e. first predictive model for estimating order preparation times). Han teaches that ETA predictions include food preparation. Han teaches that the neural network determines ETA predictions accordingly such that a courier is assigned at the optimal time (i.e. matching performed based on order preparation time using the predictive model such that the service provider arrives at the optimal time). Han teaches that delivery parameters corresponding to the order are received and implemented in the neural network, the delivery parameters include the number of orders received , the number of items in an order the type of dishes in an order, the sub-total of an order, etc. (i.e. estimating order preparation time based on information collected during a current order request session). Han teaches that the historical performance of a courier may be a record between one or more events on a courier timeline (see Fig. 2 blocks 226 to 220B, 0057-0059 showing arrival and departure at a merchant and order pickup with a wait time in between indicated by arrival/departure times). 
While Han teaches that the parameters for the inputs in the predictive model include certain dishes that are correlated with particular preparation times (i.e. models based on type of order), it does not explicitly teach a plurality of predictive models for a plurality of suppliers, especially a first model specific to a first supplier and a second model to predict provisioning level determinations. Furthermore, while Han teaches the assigning at an optimal time for the courier to arrive and teaches an optimization of minimizing down time for a courier and a merchant, it does not explicitly teach the service provider is estimated to arrive at the supplier within a designated threshold of the predicted order preparation time for the order request.
Lesser teaches estimated preparation times for each specific restaurant (i.e. supplier). It teaches that records might be kept for specific restaurants and the machine learning process (i.e. predictive model) would be based on source specific information (i.e. plurality of models for a plurality of suppliers). However, it does not teach a first model specific to a first supplier and a second model to predict provisioning level determinations.
Hiyama, in Par. 0031, teaches that candidates can be assigned based on an estimated time of arrival threshold. However, it does not teach the limitations as described above.
	Combs teaches the difference between arrival and departure time is indicative of a service provided. However, it does not teach the limitations as described above.
Pape teaches that information is collected from a customer on how they interact with a specific catalog item and how long they spend viewing certain items or pages (i.e. amount of time an active requester has spent viewing menu content. However, it does not teach the limitations as described above.
Morganti teaches a study regarding the recent increase in food delivery services and teaches that that there is a need for addressing deliverer concerns regarding waiting for an order to be ready at restaurants. However, it does not teach the limitations as described above.
In conclusion, the combination of references do not teach the plurality of predictive models for estimating order preparation times by a plurality of suppliers including a first predictive model that is specific to a first supplier of the plurality of suppliers used to predict order preparation time for the order request, and a second predictive model to predict provisioning level determinations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                   

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628